      Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 1 of 10


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK

STEPHEN MAURO,
                                                     Plaintiff,
                    -v.-
                                                                         5:19-CV-1343
HIRERIGHT and STERLING TALENT                                            (GLS/ATB)
SOLUTIONS,
                                                     Defendants.

STEPHEN MAURO, Plaintiff pro se

ANDREW T. BAXTER, United States Magistrate Judge

                   ORDER and REPORT-RECOMMENDATION

      The Clerk has sent to the court for review a complaint, which was originally
accompanied by an application to proceed in forma pauperis (“IFP”), filed by pro se
plaintiff, Stephen Mauro. (Dkt. Nos. 1, 2). Plaintiff subsequently returned to the
Clerk’s Office and paid the filing fee for this action. The Clerk terminated plaintiff’s
motion for IFP based upon his payment of the filing fee. Plaintiff also filed “Exhibits”
to his complaint. (Dkt. No. 4, Exhibits 1-3). In the body of the complaint, plaintiff
purports to bring this action under the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 626 (c)(1). However, plaintiff’s exhibits state that he is

attempting to enforce New York Criminal Procedure Law §§ 160.50 and 160.55.
(Exhibit No. 2).

I.    Complaint
      The court will read the complaint together with the exhibits in an effort to

understand what plaintiff is attempting to claim. In this complaint, plaintiff states that
he applied for work as a bus driver with 1st America Corp. in Cincinnati, Ohio; with
“Cortland Transit” in “Central New York; and with MVR Express in “New York.”
       Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 2 of 10


(Complaint (“Compl.”) Facts ¶ 1, CM/ECF p.4). Plaintiff states that he was turned
down for each job. (Id.) None of these companies are defendants in this action.

Instead, plaintiff has named “Hireright” and “Sterling Talent Solutions,” which
apparently prepare “background checks” for employers to use in making hiring

decisions.
       Plaintiff states that he showed “these companies”1 through correspondence, that

he had a “case dismissed and sealed.” (Compl. Facts ¶ 2, CM/ECF p.4). However,
plaintiff states that they ignored him and sent him “2 peoples [sic] background checks

which have no bearing on my case.” (Id.) Plaintiff states that he wrote “them” again,
but “they” still did nothing to change their findings, “so I am forced to sue.” (Compl.
Facts ¶ 3, CM/ECF p.4). Plaintiff concedes that he did not file charges with the New
York State Division on Human Rights, nor did he file a “Notice of Intent” with the

Equal Employment Opportunity Commission (“EEOC”). (Compl. ¶¶ 9, 10). Thus, no
Right-to-Sue letter was issued by the EEOC.

       Plaintiff’s second exhibit details the facts of plaintiff’s arrest in New York City
in what appears to be May 2016.2 Plaintiff states that he was arrested for a
misdemeanor. Plaintiff’s exhibits also include documents which plaintiff states show
that his case was dismissed, and the records thereof should not made available to, or



       1
           The court assumes that plaintiff means the defendant companies.
       2
          Although the date is unclear because plaintiff wrote “2016,” and then appears to have written
over the first number so that it looks like the arrest was in 2017. However, further into the paragraph,
he states that he was sentenced to an adjournment in contemplation of dismissal (“ACD”) in May of
2016, after some community service. (Exhibit No. 2, CM/ECF p.9). Plaintiff states that he served one
day of the community service, waited four months and then was told by the Manhattan District
Attorney’s “Office” that plaintiff’s case was dismissed. (Id.) Thus, based on the rest of the facts, it
appears that plaintiff is referring to an arrest in 2016.

                                                    2
       Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 3 of 10


used by, any agency. (Exhibit No. 1) (Dkt. No. 4, CM/ECF pp.1-8). Plaintiff states that
he sent these documents to the two agencies that reported crimes on his record.3

Plaintiff states that the “companies refuse to clear my record. This is why I am filing
this suit.” (Id.)

       In his Prayer for Relief, plaintiff asks the court to “clear” his background “with a
jury trial because “[t]hese companies won’t do it.” (Compl. ¶ 18). However, in his

“exhibits,” plaintiff is asking for millions of dollars in damages. (Exhibit No. 3). In the
Exhibits, plaintiff randomly asks that the court “look at how DNA is gathered in the

NYPD.” (Id.)

II.    Initial Review
       Although plaintiff has paid the filing fee, the district court has “the inherent
authority to sua sponte dismiss a fee-paid action as frivolous.” Mendez Da Costa v.

Marcucilli, No. 18-1859, __ F. App’x __, 2019 WL 5618160, at *1 (2d Cir. Oct. 31,
2019) (citing Fitzgerald v. First E. Seventh St. Tenants Corp., 854 F.3d 150, 157 (2d

Cir. 2000)). In determining whether an action is frivolous, the court must consider
whether the complaint lacks an arguable basis in law or in fact. Neitzke v. Williams, 490

U.S. 319, 325 (1989). Dismissal of frivolous actions is appropriate to prevent abuses of
court process as well as to discourage the waste of judicial resources. Neitzke, 490 U.S.
at 327; Harkins v. Eldridge, 505 F.2d 802, 804 (8th Cir. 1974).

III.   ADEA

       A.       Legal Standards
       “To establish a prima facie ADEA claim, a plaintiff must show that (1) he is a



       3
           The court can only assume that plaintiff means the defendant companies.

                                                    3
      Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 4 of 10


member of the protected class;4 (2) he was qualified for his position; (3) he suffered an
adverse employment action; and (4) the circumstances surrounding the action give rise

to an inference of age discrimination.” Cardinali v. County of Monroe, No. 2017 WL
4923001, at *3 (W.D.N.Y. Oct. 2017) (citing Gorzynski v. JetBlue Airways Corp., 596

F.3d 93, 107 (2d Cir. 2010)).

       B.     Application
       Although plaintiff has alleged that he is in the protected age group, that is only
one factor in the ADEA analysis. The defendant’s conduct must give rise to an
inference of age discrimination. Plaintiff states that the defendant companies do not
conduct their background checks properly, and he was not hired because of an

improperly listed criminal case. Plaintiff also claims that when he asked the defendants
for help in expunging this listing, the companies didn’t help him, but instead sent him

the background checks of two different individuals. Plaintiff simply concludes that
“[p]eople over 65 years of age like myself are denied [the right] to work. This need[s]

to stop.” (Compl. ¶ 7, CM/ECF at p.3).
       Essentially, plaintiff alleges that he was denied three jobs because of an

inaccurate background check, performed by two different companies, and he happens to
be 65 years old. There is no indication in the facts that the defendant companies took
any action “because of” the plaintiff’s age, and he does not appear to claim otherwise.
Plaintiff also fails to allege that any of the defendants’ conduct adversely impacts

individuals in the protected category or why erroneous background checks would more



       4
         The ADEA protects individuals who are more than 40 years old. See Roge v. NYP Holdings,
Inc., 257 F.3d 164, 168 (2d Cir. 2001) (“Under the ADEA, individuals ages forty and over are
members of the protected class.”) (citing 29 U.S.C. § 631(a)).

                                                4
       Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 5 of 10


adversely affect older individuals than anyone else.5 The ADEA does not protect
against erroneous background checks,6 only against discrimination because of age.

       In the form-complaint, plaintiff has checked the “retaliation” box, but also does
not remotely describe any act or acts of retaliation by the defendants. (Compl. ¶ 6 (F),

CM/ECF at p.2). The complaint lacks an arguable basis in law or in fact under the
ADEA and is frivolous in the legal sense.7 Thus, to the extent that plaintiff alleges an

ADEA claim, it must be dismissed.

IV.    Subject Matter Jurisdiction

       A.        Legal Standards
       Federal courts are courts of limited jurisdiction, have only the power that is
authorized by Article III of the Constitution, and may only preside over cases that fall
within the subject matters delineated by Congress. Bender v. Williamsport Area School
Dist., 475 U.S. 534, 541 (1986) (citation omitted). The court must determine whether it
has subject matter jurisdiction, and must dismiss a case at any stage of the proceedings
if it determines that jurisdiction is lacking. Cave. v. East Meadow Union Free School
Dist., 514 F.3d 240, 250 (2d Cir. 2008); Weiss Acquisition, LLC v. Patel, No. 3:13-CV-
1819, 2013 WL 45885, at *1 (D. Conn. Jan. 3, 2013).
       In addition, federal courts have an “independent obligation” to consider the
presence or absence of subject matter jurisdiction sua sponte. Leopard Marine &


       5
           Plaintiff brings neither a disparate treatment, nor a disparate impact case.
       6
         In the form portion of the complaint, plaintiff has also stated that the defendants failed “to take
a[n] arrest off my record.” (Compl. ¶ 6(G)).
       7
        Although not necessary to this recommendation, the court would also note that the plaintiff
concedes that he did not present his claims to the EEOC or the New York State Division of Human
Rights. Such exhaustion is a prerequisite to bringing an ADEA claim. 29 U.S.C. §§ 626(d)(2), 633.

                                                      5
      Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 6 of 10


Trading, Ltd. v. Easy Street, Ltd., 896 F.3d 174, 181 (2d Cir. 2018) (quoting In re
Quigley Co., Inc., 676 F.3d 45, 50 (2d Cir. 2012). Subject matter jurisdiction can never

be waived or forfeited. ACCD Global Agriculture, Inc. v. Perry, No. 12 Civ. 6286,
2013 WL 840706, at *1 (S.D.N.Y. March 1, 2013) (quoting Dumann Realty, LLC v.

Faust, No. 09 Civ. 7651, 2013 WL 30672, at *1 (S.D.N.Y. Jan. 3, 2013) (citing
Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); Henderson ex rel. Henderson v.

Shinseki, 562 U.S. 434-35 (2011)).
      Federal question jurisdiction pursuant to 28 U.S.C. § 1331 provides a basis for

jurisdiction when the plaintiff brings a civil action that arises “under the Constitution,
laws, or treaties of the United States.” 28 U.S. C. § 1331. Diversity jurisdiction exists
when an action is between citizens of different states, and when the amount in
controversy is in excess of $75,000.00. 28 U.S.C. § 1332(a)(1).

      B.     Application
      As stated above, to the extent that plaintiff wishes to bring this action under the

ADEA, it must be dismissed as frivolous because plaintiff cites no basis in law or in
fact for an age discrimination complaint under the federal statute, and his exhibits

clearly show that the defendants’ conduct had nothing to do with plaintiff’s age.
Plaintiff is simply seeking damages and injunctive relief, “correcting” the information
that is afforded to prospective employers by the two defendant companies. Thus, the
court must determine whether plaintiff has stated another basis for subject matter

jurisdiction in federal court.
      When there is no federal question jurisdiction, in order for plaintiff to be able to

enforce New York State statutes, there must be a basis for subject matter jurisdiction
such as diversity of citizenship under section 1332, discussed above. According to

                                             6
      Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 7 of 10


plaintiff, the two defendant companies are citizens of another state, and plaintiff has
alleged “millions” of dollars in damages, which for purposes of initial review is

sufficient to assert diversity jurisdiction.

V.     New York Criminal Procedure Law

       A.      Legal Standards
       In plaintiff’s exhibits, he cites N.Y. Criminal Procedure Law §§ 160.50 and

160.55.8 These statutes do provide for the sealing of an individual’s criminal records
upon the termination of a criminal action in the individual’s favor. Baunach v. Liberty
Mut. Fire Ins. Co., No. 13-CV-3049, 2014 WL 1278122, at *2-3 (E.D.N.Y. Mar. 27,
2014). Section 160.50 was enacted “to remove any ‘stigma’ flowing from an
accusation of criminal conduct terminated in favor of the accused, thereby affording
protection . . . to such accused in the pursuit of employment, education, professional
licensing and insurance opportunities.” Id. (quoting People v. Patterson, 78 N.Y.2d
711, 716 (1991)) (internal quotation marks omitted). New York case law also provides
that an individual aggrieved by a violation of these statutes has a private right of action
to enforce them. See Lino v. City of New York, 101 A.D.3d 552, 556 (1st Dep’t 2012).
However, in Baunach, the court also held that, as of the date of the court’s decision, the
private right of action exists only against governmental defendants, and could not

“fairly be implied” against private entities. 2014 WL 1278122, at *3.
       In this case, plaintiff has named two companies, neither of which appear to be

governmental defendants, and instead appear to be private entities. Thus, plaintiff does


       8
         Section 160.55 provides for Clerk action after “termination of criminal action by conviction
for noncriminal offense.” This section contains similar provisions to section 160.50 for individuals
who were arrested for a more serious offense, but were ultimately convicted of a petty offense. See
People v. Nicholas, 19 Misc. 3d 322, 331-32 (City Ct. 2008) (discussion of purpose of both statutes).

                                                   7
      Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 8 of 10


not state a claim under either New York State statute. Thus, assuming that plaintiff has
properly alleged diversity jurisdiction, he does not state a claim for enforcement of

sections 160.50 or 160.55. Thus, his complaint may be dismissed in its entirety.

VI.   Opportunity to Amend

      A.     Legal Standards
      Generally, when the court dismisses a pro se complaint sua sponte, the court

should afford the plaintiff the opportunity to amend at least once, however, leave to
re-plead may be denied where any amendment would be futile. Ruffolo v. Oppenheimer
& Co., 987 F.2d 129, 131 (2d Cir. 1993). Futility is present when the problem with
plaintiff’s causes of action is substantive such that better pleading will not cure it.
Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation omitted).

      B.     Application
      This court is well-aware of the liberality with which pro se complaints are
treated. See Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994) (pro se papers are

interpreted liberally to raise the strongest arguments suggested therein). The
defendants are not plaintiff’s employers, nor are they prospective employers. There is

no claim under the ADEA. To the extent that he claims diversity jurisdiction, he
currently does not state a claim under the New York statutes cited above. Thus, the
court will recommend dismissal without the opportunity to amend. However, the
dismissal should be without prejudice because the court cannot say that the New York

courts will forever preclude individuals from enforcing these statutes against private
entities or that a New York State court would interpret the statutes with the same




                                              8
       Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 9 of 10


result.9

        WHEREFORE, based on the findings above, it is

        RECOMMENDED, that this action be DISMISSED SUA SPONTE

WITHOUT PREJUDICE, but WITHOUT OPPORTUNITY TO AMEND as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) (ADEA claim), and for failure to state a
claim 28 U.S.C. § 1915(e)(2)(B)(ii) (NY Statutory Claim - Diversity), and it is

        ORDERED, that defendants’10 time to answer or otherwise move in this action is

STAYED, until a decision by the District Court on this Recommendation, and it is

        ORDERED, that the Clerk of the Court serve a copy of this Order and Report-

Recommendation on plaintiff by regular mail.

        Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties have
fourteen (14) days within which to file written objections to the foregoing report. Such

objections shall be filed with the Clerk of the Court. FAILURE TO OBJECT TO

THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE APPELLATE

REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)(citing Small v. Secretary

        9
         In Baunach, the court stated that
                 Thus, it would be inconsistent with the intent of the legislature, as
                 expressed by the plain language of the Statute, to impose an obligation to
                 refrain from obtaining or disclosing sealed records on private entities.
                 The Court declines to expose the Defendant to liability without clear
                 evidence of the legislature’s willingness to do so. See Goddard v.
                 Martino, 40 Misc.3d 1050, 1055, 970 N.Y.S.2d 382 (Sup. Ct. 2013)
                 (finding that “this third factor will not be satisfied unless there is ‘clear
                 evidence of the Legislature’s willingness to expose the governmental
                 entity to liability that it might not otherwise incur’ ”). Accordingly, the
                 Court finds that a right of action against private entities may not fairly be
                 implied in Section 160.50.
Id. (other citations omitted).
        10
          Plaintiff has paid the filing fee. Thus, it is his responsibility to properly serve the defendants.
If defendants are served and appear in this action, they should become aware of this order.

                                                      9
     Case 5:19-cv-01343-GLS-ATB Document 7 Filed 11/06/19 Page 10 of 10


of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 6(a), 6(e), 72

Dated: November 6, 2019




                                         10
